3Jn tbe W:niteb $1ate% Qtourt of jfeberal Qtlaim%
                                          No. 19-87C
                                   (Filed: January 23, 2019)


                                             )
 MARJORIE SMITH,                             )
                                             )     Pro se; Sua Sponte Dismissal; Lack of
               Pro Se Plaintiff,             )     Subject Matter Jurisdiction.
                                             )
 V.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
                      Defendant.             )
--------------)


             ORDER OF DISMISSAL FOR LACK OF JURISDICTION

       Marjorie Smith (the "plaintiff'), proceeding prose, filed the instant complaint on

January 5, 2019 against the United States (the "government") challenging an apparent

foreclosure of the plaintiffs property. In her complaint, the plaintiff seeks a declaratory

judgment, injunctive relief, and a restraining order to void a power of sale clause.

Although her complaint is not very clear, the court reads the plaintiffs complaint as an

attempt to collaterally attack a state court judgment to foreclose on plaintiffs property.

The plaintiff appears to have brought her claim in this court on the grounds that her

underlying mortgage is related to a federal "tax" and thus, only a federal court can take

action against her property. For the forgoing reasons, the court concludes that it does not
have jurisdiction over the plaintiff's claim, and therefore, under Rule 12(h)(3) 1 of the

Rules of the United States Court of Federal Claims ("RCFC"), the plaintiff's complaint is

DISMISSED.

       The Tucker Act grants this court "jurisdiction to render judgment upon any claim

against the United States founded either upon the Constitution, or any Act of Congress or

any regulation of an executive department, or upon any express or implied contract with

the United States[.]" 28 U.S.C. § 1491(a)(l). However, because the Tucker Act "does not

create any substantive right enforceable against the United States for money damages," a

plaintiff must also rely on a relevant money-mandating statute, regulation, or provision of

the Constitution to establish jurisdiction. United States v. Testan, 424 U.S. 392, 398

(1976).

       The court must "'satisfy itself that it has jurisdiction to hear and decide a case

before proceeding to the merits."' Hardie v. United States, 367 F.3d 1288, 1290 (Fed.

Cir. 2004) (quoting PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1242 (Fed. Cir.

2002)). In addressing whether the court has subject matter jurisdiction, the court will

"consider the facts alleged in the complaint to be true and correct." Reynolds v. Army &

Air Force Esxch. Serv., 846 F.2d 746, 747 (Fed. Cir. 1988) (internal citation omitted).

The plaintiff has the burden of proving jurisdiction by a preponderance of the evidence.

Id. at 748. In determining whether to dismiss a claim for lack of jurisdiction, the court

assumes "all factual allegations to be true" and draws "all reasonable inferences in [the]


1 RCFC 12(h)(3) provides "[i]fthe court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action."

                                                2
plaintiffs favor." Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995). In addition,

the pleadings of prose plaintiffs will be held "'to less stringent standards than formal

pleadings drafted by lawyers."' Johnson v. United States, 411 F. App'x 303, 305 (Fed.

Cir. 2010) (quoting Haines v. Kerner, 404 U.S. 519,520 (1972)). However, the court's

leniency will not relieve the burden on a pro se plaintiff to meet jurisdictional

requirements. Minehan v. United States, 75 Fed. Cl. 249, 253 (2007).

       Tested by these standards, the court must dismiss the plaintiffs claim for lack of

subject matter jurisdiction. First, to the extent that the plaintiff requests this court review

or address a decision issued by the Miami Dade County Court in Miami-Dade, Florida,

this court has no jurisdiction. "[T]his Court, like all lower federal courts, lacks authority

to review a state court's judgment, nor does it have the authority to remedy injuries that

are caused by a state court's order." Potter v. United States, 108 Fed. Cl. 544, 547-48

(2013). Second, to the extent that the plaintiff alleges that the mortgage on her property

was actually a federal tax related issue and thus this court has jurisdiction under 28

U.S.C. § 1346, 2 the court cannot find jurisdiction. This court has refrained from

exercising jurisdiction in cases involving mortgage agreements even where the United

States Department of Housing and Urban Development is the loan insurer because

mortgages are "loan agreements ... between private parties[.]" Bafford v. United States,

No. 11-546C, 2012 WL 1197139, at *3 (Fed. Cl., Apr. 5, 2012). Even in cases where the




228 U.S.C. § 1346 provides this court jurisdiction over "[a]ny civil action against the United
States for the recovery of any internal-revenue tax alleged to have been erroneously or illegally
assessed or collected."


                                                 3
plaintiff challenges the validity of a tax lien, the Court of Federal Claims does not have

jurisdiction. These claims may be heard only in Federal District Courts or State courts.

See George v. United States, No. 99-347T, 1999 WL 1211626, at* 1 (Fed. Cl., May 28,

1999). Third, to the extent that the plaintiff seeks a temporary restraining order or

permanent injunctive relief, this court only has the power to provide equitable relief for

bid protests or equitable relief incidental to a claim for money damages. Landers v.

United States, 39 Fed. Cl. 297, 301 (1997). This comt does not have general equitable

jurisdiction.

       For the reasons stated above, the plaintiff's complaint and her request for

temporary injunctive relief must be DISMISSED in accordance with RCFC 12(h)(3) for

lack of jurisdiction and her motion for leave to file in forma pauperis is DENIED AS

MOOT. The Clerk is directed to enter judgment accordingly.


       IT IS SO ORDERED.




                                                           Senior Judge




                                              4